103 U.S. 575 (____)
ASHBURNER
v.
CALIFORNIA.
Supreme Court of United States.

*577 Mr. Alfred Barstow for the plaintiff in error.
Mr. John H. McCune and Mr. A.P. Catlin, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
By the act of June 30, 1864, c. 184, the United States granted to the State of California the Yosemite Valley and the Mariposa Big Tree Grove, "with the stipulation, nevertheless, that the State shall accept this grant upon the express condition that the premises shall be held for public use, resort, and recreation, and shall be inalienable for all time; ... the premises to be managed by the governor of the State and eight other commissioners, to be appointed by the executive of California, who shall receive no compensation for their services." 13 Stat. 325. In 1866 the State of California, by an act of the legislature, accepted this grant "upon the conditions, reservations, and stipulations contained in the act of Congress." There cannot be a doubt that, in this way, these interesting localities were, by the joint act of the United States and California, devoted to a special public use. The title was transferred to California for the benefit of the public as a place of resort and recreation. Without the consent of Congress the property can never be put to any other use, and the State cannot part with the ownership. It may be called a trust, but only in the sense that all public property held by public corporations for public uses is a trust. *578 It must be kept for the use to which it was by the terms of the grant appropriated. If it shall ever be in any respect diverted from this use the United States may be called on to determine whether proceedings shall be instituted in some appropriate form to enforce the performance of the conditions contained in the act of Congress, or to vacate the grant. So long as the State keeps the property, it must abide by the stipulation, on the faith of which the transfer of title was made.
The management of the property was intrusted by the United States to the governor of the State and eight other commissioners, to be appointed by him. This is one of the conditions contained in the act of Congress to which the State gave its assent when it accepted the grant. The State cannot commit the management to any other board than this, neither can it control his discretion in making the appointments; but we see no reason why the State may not set a reasonable limitation on the time a commissioner shall hold his place when appointed. This would be really nothing more than directing that the governor revise his appointments at stated periods. He will be left free to select whom he pleases, and by reappointments to continue old incumbents in their places if so inclined. His discretion in this respect would be in no manner interfered with. This, in our opinion, is all that was done by the act of April 15, 1880. The term of the office of a commissioner was fixed at four years; but the power of appointment was left exclusively with the governor, in whom, under the Constitution, is vested the supreme executive power of the State. The length of the term is that prescribed by the Constitution for State offices, and is certainly not unreasonable.
That Congress expected the State would, by appropriate legislation, aid the commissioners in the performance of their duties, and prescribe reasonable rules and regulations, not inconsistent with the general purposes of the grant, for their government in the administration of the trust, is abundantly shown by the fact that the acceptance of the grant was considered sufficient, notwithstanding the act of the legislature by which it was done contained various provisions of such a character. Among other things, it was enacted that the commissioners *579 should be known in law as "The Commissioners to manage the Yosemite Valley and the Mariposa Big Tree Grove," and by that name they and their successors might sue and be sued; that they should have power to make and adopt all rules, regulations, and by-laws for their own government and the government, improvement, and preservation of the property, not inconsistent with the Constitution of the United States or of California, or with the act making the grant, or any law of Congress or the legislature; that they should hold their first meeting at such time and place as should be designated by the governor; that a majority should constitute a quorum for the transaction of business; that they should appoint a president and secretary as well as a guardian of the property, and that they should report through the governor to the legislature at every regular session. All this was consistent with the conditions and reservations of the grant, and evidently in aid of what Congress intended should be done. So, too, in our opinion, is the act of 1880. If, as is contended here, and was held by the dissenting judge below, when the commissioners were once appointed the power of the governor over appointments was exhausted, until a vacancy occurred by death or resignation, and neither he nor the legislature could remove a commissioner for cause or otherwise, it is easy to see that unless some provision was made to guard against the accidents of disabilities incident to a life tenure of office, great embarrassments might arise in the management of this important property. It is entirely unnecessary to decide whether these commissioners are State officers or State commissioners within the meaning of those terms as used in the constitutions of the State adopted in 1848 and 1879, and, therefore, within the constitutional provision limiting the terms of such offices; but we are of the opinion, and decide, that a law of the State which limits the term of office of a commissioner under one appointment to a reasonable time is not repugnant to the act of Congress, and may be followed by the governor in making his appointments. The plaintiff in error had been in office longer than the limited period, when the governor, in the exercise of his discretion, appointed another person in his place. Upon this appointment he should have surrendered his office. It follows that the judgment of the court below was right.
Judgment affirmed.